Citation Nr: 0210289	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  95-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his mother and father


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974. 

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of August 2000.  This 
matter was originally on appeal from a July 1995 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Oakland, California.  


FINDINGS OF FACT

1. Following the Board's August 2000 Remand, the RO mailed 
the veteran a query
letter to assist in gathering any additional pertinent 
evidence and information related to his claim; the veteran 
was afforded a psychiatric evaluation. 

2. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.  

3.  The evidence establishes a clear diagnosis of post-
traumatic stress disorder related to service as there is 
credible supporting evidence that the claimed in-service 
stressors actually occurred.
 

CONCLUSIONS OF LAW

1.  The RO complied with the Board's August 2000 Remand 
instructions.  Stegall
 v. West, 11 Vet. App. 268 (1998). 

2.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).

3.  Post traumatic stress disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish a claim for service connection for post-
traumatic stress disorder (PTSD), the veteran must present 
medical evidence establishing a clear diagnosis of PTSD; 
credible supporting evidence that a claimed in-service 
stressor actually 
occurred; and a link, established by medical evidence, 
between the veteran's current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

There is evidence of a current diagnosis of PTSD, as well as 
other psychiatric disorders.  The records note a questionable 
diagnosis of PTSD in December 1987, with a confirmed 
diagnosis in December 1989.

The veteran contends that he sustained PTSD from the 
following stressors:  head stuck in the toilet; thrown down 
the stairs; gang raped on two occasions (commanding officers 
were aware of the incidents); rape/sodomy; sexual assault; 
genitals fondled; "blanket parties" (covered with a blanket 
and beaten by a group of servicemen from his unit); facial 
gear jerked out during tear gas practice; hit by a water 
pressure hose in the fireroom; and denied medical attention 
for blisters on his feet.  The claimed stressors are not 
related to combat with the enemy and the veteran is not a 
former prisoner-of-war, so the claimed stressors must be 
verified by credible supporting evidence.  38 C.F.R. § 
3.304(f).  Some of the claimed stressors involve personal 
assault and therefore, VA Adjudication Procedure Manual M21-
1, Part III,  5.14 (c) is applicable.  

The veteran's service medical records contain no complaints 
of any injuries resulting from any of the claimed events.  
The records do not show diagnoses of or treatment for any 
psychiatric disorders.  The service personnel records do not 
document any of the claimed stressors.  Thus, there is no 
direct contemporary evidence of the occurrence of the claimed 
stressors.   In consideration of  5.14 (c), the Board notes 
that there is evidence of behavioral changes that may 
indicate the occurrence of personal assault.  

The veteran's service personnel records include a performance 
evaluation for the period of September 2, 1972 to March 1, 
1973.  The evaluator indicated that the veteran was a capable 
worker and showed much initiative in his messman duties.  It 
was noted that the veteran's appearance and behavior were 
adequate, but there was room for improvement.  The evaluator 
further noted that the veteran was friendly, a good shipmate, 
and contributed to good morale.  Personnel records indicate 
that the veteran received a citation in February 1973 for an 
unauthorized absence.  Thereafter, a performance evaluation 
for the period of March 2, 1973 to September 1, 1973 
indicates that the veteran was assigned to a new position.  
The evaluator noted that in the past, the veteran possessed a 
negative attitude toward both his assignments and the Navy, 
but recently displayed a desire to improve and showed an 
interest in learning more about his rate.  It was noted that 
the veteran required continuous reminders to remain working 
until a task was completed and therefore, required close 
supervision.  The evaluator indicated that the veteran had 
been very resentful of Navy regulations and constantly had to 
be told to maintain his grooming standards because his 
uniforms were usually close to being below standards.  The 
evaluator further noted that the veteran got along with 
others in his daily duties, but most of his shipmates did not 
appear to regard him in very high esteem.  It was noted that 
the veteran appeared at the Captain's Mast three times this 
period.  A review of the veteran's scores shows that they 
dropped from the last performance evaluation.  Personnel 
records show that during this period, the veteran received 
two citations for unauthorized absences in June and one 
citation for an incident in July.  

A performance evaluation for the period of September 2, 1973 
to March 1, 1974 shows that the veteran continued in the same 
assignment.  The evaluator indicated that the veteran tried 
hard to do the right thing, but he did not have the 
mechanical ability for an outstanding machinist, however, he 
did not hesitate to take on a job or to offer assistance to 
others.  The evaluator further noted that when given the 
opportunity, the veteran usually did the best that he could.  
A review of the scores shows that they rose from the last 
performance evaluation.  Personnel records show that the 
veteran received citations for an incident in October 1973 
and in June 1974 for assault.  

Overall, the service personnel records document some 
behavioral changes that may be reasonably construed as 
consistent with a person who suffered from personal assaults.  
While the service medical records are devoid of psychiatric 
complaints, they do show that the veteran was seen for many 
complaints.  The veteran's treating psychiatrist has provided 
an interpretation of this secondary evidence.  In a June 1999 
letter, Dr. A.A.H. noted that the veteran's physical 
complaints during service were consistent with somatization 
that was masking a psychiatric disturbance, such as 
depressive or anxiety disorder or PTSD.  Dr. A.A.H. indicated 
that the veteran was at sick call twenty times and that was 
significantly more than one would expect from a relatively 
normally functioning soldier.   Dr. A.A.H. noted that 
complaints included vomiting several times in the morning, 
which entailed the possibility of avoiding interaction with 
others during the whole day if he were excused from duty.  
Complaints also included nausea, anorexia, stomach pain, 
headache, dizziness, and difficulty breathing.  Dr. A.A.H. 
provided a diagnosis of service-related PTSD.  In an October 
2001 letter, Dr. A.A.H. added that the veteran explained to 
him that he went to the military dispensary because he was 
having significant emotional and interpersonal difficulties, 
but was reluctant to report the claimed stressors.  There is 
also the February 1995 letter from J.G., a serviceman who 
attended boot camp with the veteran.  J.G. stated that the 
veteran informed him that he was being mistreated and that he 
had been subjected to a "blanket party."  The service 
records, lay statement, and Dr. A.A.H.'s interpretation of 
the veteran's behavior constitute credible corroborating 
evidence that the claimed stressors occurred.  Dr. A.A.H. has 
also provided a nexus opinion that the veteran's PTSD is 
related to the claimed in-service stressors.  

The veteran was referred for a psychiatric evaluation in July 
2001.  Dr. D.W.K. conducted a very extensive evaluation of 
the veteran and provided a diagnosis of PTSD (provisional), 
related to an on-the-job electrocution in August 1989.  In 
October 2001, Dr. A.A.H. filed a response to Dr. D.W.K.'s 
evaluation and urged the Board to nullify the evaluation for 
reasons that are now moot given the outcome of this case.  
Thus, there are two opinions of record that are equally 
probative of the veteran's claim.  As the evidence is in 
relative equipoise, the Board resolves all reasonable doubt 
in the veteran's favor and grants the claim.  38 C.F.R. § 
3.102.


ORDER

Service connection for post traumatic stress disorder is 
granted. 



		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

